Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed June 1, 2020.  Claims 1-20 are pending and examined. 
Examiner’s note: Claims 8-12 contained more details about the machine learning that constituted something more is the reason they do not have a 101 rejection and would be allowable if they were rewritten in independent form including all the limitations of their parent claims.  
Claim Objections
Claims 8-12 are objected to because of the following informalities:  They depend from a rejected claim.  Appropriate correction is required.
Specification
Applicant is required to update the status (pending, allowed, etc.) of all parent priority applications in the first line of the specification.  The status of all citations of US filed applications in the specification should also be updated where appropriate.  (No priority claims were noted if that is correct there is nothing to update if that is incorrect the sooner it is corrected the better for everyone.) 
Information Disclosure Statement
An initialed and dated copy of Applicant’s IDS form 1449 filed June 1, 2020, is attached to the instant Office action.
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or 	any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and 	requirements of this title. 

4.	Claims 1-7, and 13-20 are rejected under 35 U.S.C. §101 because the claimed invention recites and is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and does not include an inventive concept that is “significantly more” than the judicial exception under the January 2019 and October 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows. 
Step 1
5.	Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a machine (claims 1-12), process (claims 13-19), and manufacture (claim 20). Therefore, we proceed to step 2A, Prong 1. 

Step 2A, Prong 1
6.	Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
	Claim 13 recites the abstract idea of: 
A method, comprising: 
receiving, by the at least one processor, via the communication interface, from at least one analyst user computing device, interaction data identifying one or more actions performed by one or more users of the at least one analyst user computing device in resolving a plurality of exception items associated with an exception queue;  
based on training the machine learning model to resolve the first exception of the one or more exceptions and training the machine learning model to resolve the second exception of the one or more exceptions, generating, by the at least one processor, one or more configuration commands directing a processing module to implement the machine learning model to process additional exception items associated with the exception queue; and 
sending, by the at least one processor, to the processing module, the one or more configuration commands directing the processing module to implement the machine learning model to process the additional exception items associated with the exception queue.  
	Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles and/or commercial interactions (e.g., here, resolving the exception items which are all financial transaction related in this application.). 

Step 2A, Prong 2
7.	Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which claim 1 is directed does not include limitations or additional elements that integrate the abstract idea into a practical application. 
	Besides reciting the abstract idea, the limitations of claim 1 also recite generic computer components (e.g. training, by the at least one processor, using a learning engine, a machine learning model). In particular, the recited features of the abstract idea are merely being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See e.g., MPEP §2106.05(f)). 
Additionally, claim 13 recites the following limitations: “training, by the at least one processor, using a learning engine, a machine learning model to resolve a first exception of one or more exceptions based on the interaction data identifying the one or more actions performed by the one or more users of the at least one analyst user computing device in resolving the plurality of exception items associated with the exception queue; 
training, by the at least one processor, using the learning engine, the machine learning model to resolve a second exception of the one or more exceptions based on the interaction data identifying the one or more actions performed by the one or more users of the at least one analyst user computing device in resolving the plurality of exception items associated with the exception queue, wherein the second exception of the one or more exceptions is different from the first exception of the one or more exceptions; ” These limitations recite, at a high level of generality, a process for training a machine learning model using exception data. However, little detail is provided regarding how this learning process is implemented. Rather, the claims simply define the type of data that is used to train the machine learning models. Therefore, this amounts to no more than merely applying generic machine learning technology to implement the abstract idea on a computer. Thus, these additional elements are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. In other words, the additional elements are simply used as tools to perform the abstract idea.
	Claim 13 also includes the following limitations:
at a computing platform comprising at least one processor, a communication interface, and memory:
based on training the machine learning model to resolve the first exception of the one or more exceptions and training the machine learning model to resolve the second exception of the one or more exceptions, generating, by the at least one processor, one or more configuration commands directing a processing module to implement the machine learning model to process additional exception items associated with the exception queue; and 
sending, by the at least one processor, to the processing module, the one or more configuration commands directing the processing module to implement the machine learning model to process the additional exception items associated with the exception queue.
	These limitations merely recite process steps for gathering exception data associated with the user, outputting a result regarding the exception decision, and outputting an implementation of the machine learning model to process additional exceptions. These limitations amount to no more than mere data gathering/transmitting, which are forms of insignificant extra-solution activity (See MPEP 2106.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).
	Thus, claim 13 does not include any limitations or additional elements that integrate the abstract idea into a practical application. As a result, claim 13 is directed to an abstract idea.
	
Step 2B
8.	Under the 2019 PEG step 2B analysis, the additional elements of claim 13 are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). 
	Here, the recited additional elements (e.g. training, by the at least one processor, using a learning engine, a machine learning model) do not amount to an innovative concept since, as stated above in the Step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming (See e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality such that they are being used in the claims to simply implement the abstract idea and are not themselves being technologically improved (See e.g., MPEP §2106.05 I.A.); (See also e.g., applicant’s Specification at least Paragraphs 82 and 83). 
	Additionally, the following limitations described above as insignificant extra-solution activity have been reevaluated in Step 2B:
at a computing platform comprising at least one processor, a communication interface, and memory:
based on training the machine learning model to resolve the first exception of the one or more exceptions and training the machine learning model to resolve the second exception of the one or more exceptions, generating, by the at least one processor, one or more configuration commands directing a processing module to implement the machine learning model to process additional exception items associated with the exception queue; and 
sending, by the at least one processor, to the processing module, the one or more configuration commands directing the processing module to implement the machine learning model to process the additional exception items associated with the exception queue.
	As stated in MPEP 2106.05(d), a factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity (Berkheimer v. HP, Inc., 881 F.3d 1360, 1368 (Fed. Cir. 2018)). In view of this requirement set forth by Berkheimer, these limitations do not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data gathering/transmitting to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, (Fed. Cir. 2014)).
	Thus, claim 13 does not recite any additional elements that amount to “significantly more” than the abstract idea.

Additional Independent Claims
9.	Independent claims 1 and 20 are similarly rejected under 35 U.S.C. 101 for the reasons described below:

	Claim 1 recites limitations that are substantially similar to those recited in claim 13. The primary difference is that claim 1 is a system claim while claim 13 is a method claim.  Similarly, as described above regarding claim 13, claim 1 recites generic computer components (e.g. train, using a learning engine, a machine learning model to resolve a first exception of one or more exceptions) that are simply being used as a tool (“apply it”) to implement the abstract idea. Therefore, since the same analysis should be used for claims 13 and 1, claim 1 is not patent eligible (See Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014)).
	Claim 20 recites limitations that are substantially similar to those recited in claim 13. The primary difference is that claim 20 is a computer readable medium claim while claim 13 is a method claim.  Similarly, as described above regarding claim 13, claim 20 recites generic computer components (e.g. train, using a learning engine, a machine learning model to resolve a first exception of one or more exceptions) that are simply being used as a tool (“apply it”) to implement the abstract idea. Therefore, since the same analysis should be used for claims 13 and 1, claim 1 is not patent eligible (See Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014)).

Dependent Claims
10.	Dependent claims 2-7, and 14-19 are also rejected under 35 U.S.C. 101 for the reasons described below: 
	Claims 2-4, 6, 14, 15, 16, and 18  merely provide further definition to the “exception items” recited in claim 1. Simply stating that this description comprises various information (e.g. “check deposit exception”, “cash deposit exception”, “incorrect amount exception”, “duplicate presentment exception”) does not provide any indication of an improvement to exception processing technology. Rather, this merely defines the type of data that is gathered.
	Claim 5 and 17 merely provide further definition to the process of resolving an exception claim 1/4. Simply stating modifying the one or more data elements of the first exception item to resolve the incorrect amount exception, updating a trust value of a first data source from which the first exception item was received does not provide any indication of an improvement to exception handling technology. Rather, this merely defines the type of handling that is used.
	Claim 7 and 19 merely provide further definition to the process of resolving an exception claim 1/6. Simply stating modifying the one or more data elements of the second exception item to resolve the duplicate presentment exception, updating a trust value of a second data source from which the second exception item was received does not provide any indication of an improvement to exception handling technology. Rather, this merely defines the type of handling that is used.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Thurlow et al. U.S. 5,917,489 – Rules wizard for handling messages
Smith et al. USPG 2019/0279,170 – Dynamic resource management associated with payment instrument exception processing
Smith et al. USPG 2015/0120,517 A1 – Data lifting for duplicate elimination
Safary et al. USPG 2020/0147,791 A1 – Deploys automated exception handling based on classifying exceptions into predetermined classes.
Casalonga et al. USPG 2019/0102,697 A1 – Creating machine learning models from structured intelligence databases.
Any inquiry concerning this communication from the examiner should be directed to Scott S. Trotter, whose telephone number is 571-272-7366.  The examiner can normally be reached on 8:30 AM – 5:00 PM, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja, can be reached on 571-272-8205.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone number for the organization where this application or proceeding is assigned are as follows:

(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-7366	(Draft Communications)

/SCOTT S TROTTER/Primary Examiner, Art Unit 3696